      Case 4:20-cv-00698-LPR Document 1 Filed 06/01/20 Page 1 of 8

                                                                                           u.flL~T
                                                                                      EASTERN 0'&~1CT ~NIAi
                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS                                          JUN O1 2020
                             CENTRAL DIVISION
                                                                                JAMES W. McCORMACK, CLERK

TAWANDA WRIGHT
                                                                                By:           ";:#
                                                                                          PLAIN
                                                                                                           DEPCI.E




vs.                                No. 4:20-cv-    b'if - LPR
UNITED CEREBRAL PALSY OF CENTRAL                                                 DEFENDANTS
ARKANSAS, INC., and PAULA RADER
                                                            ~his case assigned to Dl1trict Judge      R11def5',.
                               ORIGINAL COMPLAIN1"d to Magistrate Judge..:i.D.lp.-e_ _ __


       COMES NOW Plaintiff Tawanda Wright ("Plaintiff'), by and through her

attorneys Daniel Ford and Josh Sanford of Sanford Law Firm, PLLC, and for her

Original Complaint against United Cerebral Palsy of Central Arkansas, Inc., and

Paula Rader (collectively, "Defendant" or "Defendants"), she does hereby state

and allege as follows:

                         I.      JURISDICTION AND VENUE

       1.     Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code

Ann. § 11-4-201, et seq. ("AMWA"), for declaratory judgment, monetary

damages, liquidated damages, prejudgment interest, and costs, including

reasonable attorneys' fees as a result of Defendants' failure to pay Plaintiff the

legal minimum wage and overtime premium for all hours that Plaintiff worked.

       2.     Upon information and belief, for at least three (3) years prior to the

filing of this Complaint, Defendants have willfully and intentionally committed

violations of the FLSA and AMWA as described infra.

                                         Page 1 of8
            Tawanda Wright v. United Cerebral Palsy of Central Arkansas,   Inc., et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                     Original Complaint
     Case 4:20-cv-00698-LPR Document 1 Filed 06/01/20 Page 2 of 8



       3.      The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

       4.      Plaintiff's claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiff's

AMWA claims pursuant to 28 U.S.C. § 1367(a).

       5.      Defendants conduct business within the State of Arkansas.

       6.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the Defendant resides in this district and a substantial part of

the events giving rise to the claim herein occurred in this district.

                                   II.      THE PARTIES

       7.      Plaintiff is a resident and citizen of Craighead County.

       8.      Separate Defendant United Cerebral Palsy of Central Arkansas,

Inc. ("UCP"), is a domestic, non-profit corporation.

       9.      UCP's registered agent for service of process is Paula Rader at

9720 North Rodney Parham Road, Little Rock, Arkansas 72227.

       10.     Separate Defendant Paula Rader ("Rader") is an individual and

resident of Arkansas.

       11.     Defendants maintain a website at https://ucpark.org/.

                            Ill.    FACTUAL ALLEGATIONS

       12.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

                                          Page 2 of8
             Tawanda Wright v. United Cerebral Palsy of Central Arkansas, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
     Case 4:20-cv-00698-LPR Document 1 Filed 06/01/20 Page 3 of 8



       13.     Rader is an owner, principal, officer and/or director of UCP.

       14.     Rader manages and controls the day-to-day operations of UCP,

including but not limited to the decision to not pay Plaintiff a lawful minimum

wage or a sufficient premium for hours worked in excess of forty (40) per week.

       15.     Upon information and belief, Defendants' annual gross volume of

sales made or business done was not less than $500,000.00 (exclusive of excise

taxes at the retail level that are separately stated) during each of the three

calendar years preceding the filing of this Complaint.

       16.     During each of the three years preceding the filing of this

Complaint, Defendants had employees handling, selling, or otherwise working on

goods or materials that had been moved in or produced for commerce by any

person.

       17.     During each of the three years preceding the filing of this Original

Complaint, Defendants continuously employed at least four (4) employees.

       18.     Defendants are an "employer" within the meanings set forth in the

FLSA and AMWA, and were, at all times relevant to the Complaint, Plaintiffs

employer.

       19.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA and the AMWA.

       20.     Defendants employ home health workers to assist individuals with

cerebral palsy.

       21.     Plaintiff was employed by Defendant within the three years

preceding the filing of this Complaint.

                                          Page 3 of8
             Tawanda Wright v. United Cerebral Palsy of Central Arkansas, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
     Case 4:20-cv-00698-LPR Document 1 Filed 06/01/20 Page 4 of 8



      22.      Specifically, Plaintiff worked for Defendant as an hourly home

health worker from August of 2019 to the present.

      23.      Defendant did not pay Plaintiff a lawful minimum wage for all hours

worked.

      24.      Defendant did not pay Plaintiff a sufficient overtime premium for all

hours worked over forty in a week.

      25.      For example, during the pay period ending November 30, 2019,

Defendant paid Plaintiff her regular rate of $11. 75 for the first eighty hours she

worked, and only $4.25 per hour for the additional eighty hours she worked.

      26.      Defendants willfully failed to pay minimum wage and an overtime

premium to Plaintiff during the time period relevant to this Complaint.

                           IV.   FIRST CAUSE OF ACTION
                           (Claim for Violation of the FLSA)

      27.      Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       28.     Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       29.     At all relevant times, Defendants were Plaintiff's "employer" within

the meaning of the FLSA, 29 U.S.C. § 203.

       30.     At all relevant times, Defendants have been an enterprise engaged

in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       31.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to 40 in

one week and to pay one and one-half times regular wages for all hours worked
                                          Page4of8
             Tawanda Wright v. United Cerebral Palsy of Central Arkansas, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
     Case 4:20-cv-00698-LPR Document 1 Filed 06/01/20 Page 5 of 8



over 40 hours in a week, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

       32.     During the period relevant to this lawsuit, Defendants classified

Plaintiff as non-exempt from the overtime requirements of the FLSA.

       33.     Defendants failed to pay Plaintiff the applicable minimum wage rate

for all hours worked.

       34.     Defendants failed to pay Plaintiff an overtime premium for hours

worked over forty each week.

       35.     By the acts and conduct described above, Defendants willfully

violated the provisions of the FLSA and disregarded the rights of Plaintiff to

receive minimum wage and overtime pay.

       36.     Defendants' conduct and practices, as described above, were

willful, intentional, unreasonable, arbitrary, and in bad faith.

       37.     By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of Plaintiff's Original Complaint.

                         V.       SECOND CAUSE OF ACTION
                          (Claim for Violation of the AMWA)

       38.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       39.     Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§§ 11-4-201, et seq.


                                          Page 5 of8
             Tawanda Wright v. United Cerebral Palsy of Central Arkansas, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
     Case 4:20-cv-00698-LPR Document 1 Filed 06/01/20 Page 6 of 8



       40.     At all relevant times, Defendants were Plaintiff's "employer" within

the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       41.     AMWA Sections 210 and 211 require employers to pay all

employees a minimum wage for all hours worked up to forty in one week and to

pay 1.5x regular wages for all hours worked over forty hours in a week, unless an

employee meets the exemption requirements of 29 U.S.C. § 213 and

accompanying DOL regulations.

       42.     During the period relevant to this lawsuit, Defendants classified

Plaintiff as non-exempt from the overtime requirements of the AMWA.

       43.     Defendants failed to pay Plaintiff the applicable minimum wage rate

for all hours worked.

       44.     Defendants failed to pay Plaintiff an overtime premium for hours

worked over forty each week

       45.     By the acts and conduct described above, Defendants willfully

violated the provisions of the AMWA and disregarded the rights of Plaintiff to

receive minimum wage and overtime pay

       46.     Defendants' conduct and practices, as described above, were

willful, intentional, unreasonable, arbitrary, and in bad faith.

       47.     By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.




                                          Page 6 of8
             Tawanda Wright v. United Cerebral Palsy of Central Arkansas, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
     Case 4:20-cv-00698-LPR Document 1 Filed 06/01/20 Page 7 of 8



                              VI.     PRAYER FOR RELIEF

       WHEREFORE,            premises        considered,       Plaintiff    Tawanda      Wright

respectfully prays as follows:

       A.      That each Defendant be summoned to appear and answer this

Complaint;

       B.      That Defendants be required to account to Plaintiff and the Court

for all of the hours worked by Plaintiff and all monies paid to her;

       D.      A declaratory judgment that Defendants' practices alleged herein

violate the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant

regulations at 29 C.F.R. § 516, et seq.;

       E.      A declaratory judgment that Defendants' practices alleged herein

violate the AMWA, Ark. Code Ann.§ 11-4-201, et seq., and related regulations;

       F.      Judgment for damages for all unpaid minimum wage compensation

and overtime compensation owed to Plaintiff under the Fair Labor Standards Act,

29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

       G.      Judgment for damages for all unpaid minimum wage compensation

and overtime compensation owed to Plaintiff under the Arkansas Minimum Wage

Act, Ark. Code Ann. § 11-4-201, et seq., and the related regulations;

       H.      Judgment for liquidated damages pursuant to the Fair Labor

Standards Act, 29 US.C. § 216, in an amount equal to all unpaid minimum and

overtime compensation owed to Plaintiff during the applicable statutory period;

       I.      Judgment for liquidated damages pursuant to the AMWA, Ark.

Code Ann.§ 11-4-201, et seq., and the relating regulations;

                                          Page 7 of8
             Tawanda Wright v. United Cerebral Palsy of Central Arkansas, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
•   I   Case 4:20-cv-00698-LPR Document 1 Filed 06/01/20 Page 8 of 8



         J.     For a reasonable attorneys' fee, costs, and interest; and

         K.     Such further relief as this Court may deem just and proper.

                                                          Respectfully submitted,

                                                          PLAINTIFF TAWANDA WRIGHT

                                                          SANFORD LAW FIRM, PLLC
                                                          ONE FINANCIAL CENTER
                                                          650 SOUTH SHACKLEFORD, SUITE 411
                                                          LITTLE ROCK, ARKANSAS 72211
                                                          TELEPHONE: (501) 221-0088
                                                         ~l~ 787-2040
                                                          Ark. Bar No. 2014162




                                                           josh@sanfordlawfirm.com




                                           Page 8 of8
              Tawanda Wright v. United Cerebral Palsy of Central Arkansas, Inc., et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
